Case 19-10226-RAM Doc60 Filed 05/06/19 Page 1 of 22

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
Miami Division

In re:

OFFICE BARGAIN CENTER 2011, LLC, Case No, 19-10226-RAM
Chapter 11

Debtor.

 

CHAPTER 11 PLAN OF REORGANIZATION
PROPOSED BY DEBTOR

Dated: May 6, 2019

Aleida Martinez Molina, Esq.

Weiss Serota Helfman Cole Bierman, PL
2525 Ponce de Leon Boulevard, Suite 700
Coral Gables, Florida 33134

Tel: 305-854-0800

Fax; 305-854-2323

E-mail: amartinez(@wsh-law.com

 

ATTORNEY FOR DEBTOR
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 2 of 22

TABLE OF CONTENTS
Table Of COntGHUS coccssscscsessnssevssssnsassssesnssesnsensesngranssaseasseceusennscensenssnensnesnessneousnscsaussonsasusensosonsnsoonens i
ARTICLE I Defined Terms and Rules of Interpretation ...sccssseessssseseerserneeeessteseeasresnessensreesees f
LD Defiried Terms .occcccccccccccccecccecccccee te ece teens cree ne ceeee epee cenenneetuisnaesiesasentsnesneenennteneenesineaeenengss I
1.2 Rules of Interpretation oo... ccceccccc ce cect ete ceee sees ene tenseeeseesceaesseecneseeteeseebestheenassenesesecnes 3
ARTICLE HT Classification of Claims and Interests ....cccssssseesserscssssssessnseressaneasssnsesessnneneenens 4
2.1 Unclassified Claims ooccccccccccccccccecccescceseeneectenie cc enter eite ieee erent en enter ern n nes tiesnistnieninitey 4
2.2 Classified CLAIMS ooo. eccceccccccccecceee eet terete eee ence n eee nena centre tne eneenenees Fup eeayeteeesaeieeetcasnesy 5
ARTICLE fT Treatment of Claims and Interests ...sccssssesssssverevensesennsesescesseseecsnsensnsenssasnsesssesess 6
3.1 Treatment of Unclassified CLAIMS... .ccccccccc cc iceescrrece entree teeniernetesteeseneeseeeneesierneeniteeess 6
3.2 Treatment of Classified Claims and Interests ...0..0...0cccccecccccc eesti r estes eese eee ste eese reste rntiteens 6
3.3 Disputed CLAIMS... ccc cect ccete eee eeecneeteeseensenesneneerierignesnsensensecienereeenisitenesbertiseseteen 7
3.4 Executory CONTAC ..ccccccccccccccceccceceeeeceeeeeeeeeseeeeeeeveseseesasessensesessanesseessanensusenerssireeesenierereey 7
B.S Phere FUTndivng ...c.c cee cecceccccecec teeter eee e neces nH nee nae rte cag eceeeeeteteseetnereereeesittneetienseten 7
ARTICLE IV Provisions Governing Voting and Confirmation. ciccscsssresesereerenssccrsnerecnneens &
4,1 Acceptance or Rejection of the PLAN. icici teeter rene pest eeneeneesicteeeeeeseneseneneeriteneees &
4.2 Vatirie PrOCEAUPES ooccccccccccecccccccueeeteeeeceteteeeerte re eete tees rete ries overscan ee tee nes tienenienesenrenersenrernerss 8
BBB 16373511717 11.0); een EDEEOETEEOEEETSIETOOTEOLOOEIECESTEETETSCESESISCEONTEOSTOOSESOCSOLSSEOLIOIOOTESIESSESSOLOSESSESEES lo
ARTICLE V Provisions Governing Distribution .ccccecssecncsrccsceccssscsrccrsescearcassscessncenneensecesennees 10
5.2 Distribution tr COSI ....ccccc cece ceec sens cecsssccesssscseeessseeeneessteseeeeeseaeeseneeesencessnasetenesersieenans 10
5.2 Retention Of PrOPerty .ccccccccccccccccecscesseseeeere ee eens ee seen erie ebees estes tieeeeeseeesieeteetiernersireneees il
ARTICLE VI Effect of Confir niation .ccccsccssssssesssssrserecsssencscessesnsnssasssanesecseensevesnsenessnseneensesaees i2
6.1 Discharge Of the Debtor ...ccccccccccccececccccee cee ceceeee cere eeeeeetieseeeeeecneesseenessoenenennesnesenesnreereney I2
PM AAT £17) ee COE OEE ESE OUT OESOE TEESE SESE ESSESSSETSNSSSSLNSSOOSSOSSOLOSEOOSSEOOSSSSIOESISEESSESSSS 12
6.3 Binding Effect ..ccccccccccccceesecseces eeceeetece eee eee ee erent eee nee eee cie tee ciesadesetesecassierenesieenersinsneres [2
6.4 Term of Injunctions OF SEGYS ...ccccccccccecc tent e tees tee cet cece ence ne ene ene ene enee rt eneenibneaeenstessanes 12
SO Do 6171 0701); Eee S ETT ESEEESEOSEEETOSENTORTOUEOSTOEENOLOLOCESESESTSNSEISSESEITETSTITSTOOSEIIESE 13
6.6 Frademinification 2... ccc cece eccrine entire niernen nes tisetesiecntessesteseesnersiteenreneesiteeetsbecteetite 13
6. 7 Cases Of ACTION. cccccccccccccrceccceceseseceeeeseeeeeee tees secneeeestecteeseusenensneesieseeseneesteenersnenieenitngs l4
6.8 Breach and Remedies... ...cccccccccccccecccee cece ecncereneeneneneesnesueecensesneeseneesneerenserenstensesnenneesnees 14
ARTICLE VIT MISCELLANEOUS PrOViSIONS cssssccsvesessesssssstenrsesesencneseesseesosnecssscenssenasensnnseesaes 14
Modification and REvOCAEION A. ..c.ccccccccci cect eset crete center re eae tes pendence eee ceeceneeieeeeeasieneseees 14
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 3 of 22

8.1 Authority to Execute Further DOCUMENES 00.0.2... cece teenie nee teen enneeitees 14
8.2 Substantial Consummation of the PLM. ....ccccccccccceccsn teeters cece scenes teee teeters teneteseeneenenees Id
B.3 SOver Ability ooccccccceccccsceccscseeserernecnstesecetesteecserereseeeentes eee eecee cease ea aeena cence ecseeieteeeneersnees 14
SF NOTICES. o.oo cc cece ccc cece keke cece renee tenet eee n eee cePUDEN EEE CDEN UN Oy Dene SEpugy ta ttenaeaeeesesseeeessnaeeetenetennanies 13
B.5 GOVE G LAW. cei tcc ester tects cne cette teens ene e etre nee enn ete nee ees teneeceneseenecrteanenenierenesernieeoiee 15
8.6 Computing THM Gece ccc cece tie eee ene DEED TPE EES e need eee aeccee cae eceaeceecastieeenae 15
B.7 AGMISSIONS .occcccccccceccccccee cece cece eee cee eect c eee cree eect nen enna TER LESSEE CDE EO nP CDP eH UIP Eee bee dnrenpene ree rneenie es Is
8.9 Post-Petition TAGCrest o.oo ccccccccceccceccce ence ene neneeneeeee tients te cnereneeeeeseeenreneeenssneenenenesieeciee i3
8.10 Retention of Jurisdiction by the Bankruptcy COUrTtA....ccccccccieserce reece eee teense eeeene eee 15
BLD Savings CLAUS. ccccccccccccecccccete scence eneeeee citer sitesi eiteeieeneeteevieveenetiesteetietniesnesnnereneesaee 17
Schedule A Ballot ......cccccccccccc eects eeene seca nee en eee e eee enn ee nen ene eee neee ee ene eaeaeseeeneeneseneeens I8

it
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 4 of 22

Office Bargain Center 2011, LLC proposes this Plan of Reorganization pursuant to 11
U.S.C. § 1121, et seq. Please refer to the Disclosure Statement for a discussion of the history,
operation, assets, liabilities, projections, risk factors, and a summary and analysis of this Plan.

ARTICLE |
DEFINED TERMS AND RULES OF INTERPRETATION

 

L1 DEFINED TERMS

As used in this Plan, the following terms have the meanings set forth below. All definitions
stated in 11 U.S.C. § 101 are incorporated by reference in this Plan.

LL. “Administrative Expense Claim” means any Claim for costs and expenses of the
administration of this Chapter 11 case, which are allowed by 11 U.S.C. § 507(a)(2).

11.2, “Allowed Claim” means any Claim or portion thereof that is
(a) Not listed by the Debtor in the Schedules as unliquidated, disputed, or
contingent; or
(b) A proof of claim is timely filed; and which claim has either been
(1) Specifically allowed under this Plan;
(2) Allowed by Final Order of the Bankruptcy Court; or
(3) No interested party, including the Debtor, has filed an objection
to such claim.

1.1.3, “Allowed Unsecured Claim” means
(a) An Allowed Claim which is not secured by the property of the estate or
not subject to a setoff; or
(b) An to the extent an Allowed Claim exceeds that value of:
(1) The property of the estate that secures such Claim; or
(2) The right to a setoff.

1.1.4. “Allowed Administrative Expense Claim’ means an Administrative Expense Claim
that is allowed by a Final Order of the Bankruptcy Court.

LS. “Ballot” means each of the ballot forms distributed to each holder of an Impaired
Claim that is entitled to vote to accept or reject this Plan and on which the holder
of such Impaired Claim is to indicate, among other things, acceptance or rejection

of this Plan.

1.1.6. “Bankruptcy Code” means Title 11 of the United States Code.

1.17. “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Florida.
1.18.

LL.

1.1.10.

LLL.

1.1.12.

1.1.13.

L114,

L.L.15.

1.1.16.

L117,

1.1.18.

1.1.19.

Case 19-10226-RAM Doc60 Filed 05/06/19 Page 5 of 22

“Cash” means lawful currency of the United States of America, including, without
limitation, bank deposits, checks, and other similar iterns.

“Claim” means a right to payment or equitable remedy as defined by 11 U.S.C. §
101(5).

“Claims Bar Date” means the Deadline to File a Proof of Claim as indicated in the
Notice of Chapter 11 Bankruptcy Case, Meeting of Creditors & Deadlines: May 23,
2019 and July 8, 2019 for government entities, as may be shortened by this Court.

“Class” means a category of Claims or Interests as described in Article IL.

“Confirmation Date” means the date on which the Bankruptcy Court enters a
Confirmation Order.

“Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant to
11 U.S.C. § 1128 or sooner, as authorized by this Court, to consider confirmation of
this Plan, as such hearing may be adjourned or continued from time to time.

“Confirmation Order” means the order of the Bankruptcy Court confirming this Plan
pursuant to 11 U.S.C. § 1129.

“Debtor” means Office Bargain Center 2011, LLC

“Effective Date” means the date of substantial consummation of the Plan, which shall
be the first business day after the expiration of ninety (90) days of the Confirmation
Date or, in the event of stay pending appeal, after the expiration of ninety (90) days
after the entry of a Final Order either lifting the stay pending appeal or affirming the
Confirmation Order.

“Final Order” means an order or judgment of the Bankruptcy Court or any other court
of competent jurisdiction as to which the time to appeal, petition for certiorari, or move
for re-argument or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for re-argument or rehearing are then pending; or as to
which any right to appeal, petition for certiorari, reargue, or rehear has been waived in
writing in form and substance satisfactory to the Debtor; provided, however, that
the possibility that a motion under Federal Rule of Crvil Procedure 60, or any analogous
rule under the state law, may be filed with respect to such order shall not preclude such
order from being a Final Order.

“General Unsecured Claims” means Unsecured Claims and specifically refer to Claims
included in Class 2 as described in Article II.

“Impaired Claim” means an Allowed Claim or Interest that is impaired within the
1.1.20.

LL.21.

11.22.

1.1.23.

1.1.24.

1.1.25.

1.1.26.

1.1.27,

1.1.28.

1.1.29,

1.1.30.

L131,

1.1.32,

1.1.33.

Case 19-10226-RAM Doc60 Filed 05/06/19 Page 6 of 22

meaning of 11 U.S.C. § 1124.

“Impaired Class” means a Class of Claims consisting of Impaired Claims.

“Interest” means equity security interests in the Debtor as defined in 11 U.S.C. §
101(16).

“IRS” means the Internal Revenue Service.

“Local Rules” means the Local Rules of the Bankruptcy Court of the Southern District
of Florida.

“Petition Date” means January 7, 2019.

“Plan” means this Plan of Reorganization in the present form or as it may be amended,
modified, or supplemented from time to time.

“Priority Tax Claim’ means a Claim that is entitled to priority under 11 U.S.C. §
507(a)(8).

“Pro Rata” means, with respect to any Allowed Claim, the proportion that such
Allowed Claim bears to the aggregate of all Allowed Claims in the applicable Class.

“Unimpaired Claim” means an Allowed Claim that is not impaired as defined in 11
ULS.C. § 1124,

“Unimpaired Class” means a Class of Claims consisting of Unimpaired Claims.

“Unsecured Claim” means a Claim that is not secured by the property of the estate or
subject to a setoff as defined by 11 U.S.C. § 506.

“U.S. Trustee” means the United States Trustee appointed under 28 U.S.C. § 581 to
serve the Southern District of Florida.

“US. Trustee Fees’ means the fees due to the U.S. Trustee as required by 28 U.S.C.
§ 1930(a)(6).

“Voting Deadline” means the date set forth by the Court.

1.2 RULES OF INTERPRETATION

Unless otherwise provided herein, the following rules apply in interpreting this Plan.

1.2.1.

Each term, whether stated in singular or plural, will include both the singular and plural
whenever appropriate.
1.2.2.

1.2.3.

1.2.4,

1.2.5.

1.2.6.

1.2.7.

1.2.8.

1.2.9,

1.2.10.

Case 19-10226-RAM Doc 60 Filed 05/06/19 Page 7 of 22

Each reference to a document filed in the Chapter 11 case means such document as it

may have been or may be amended, modified, or supplemented pursuant to the Plan.

Each reference to an entity or individual herein shall, without limitation, also refer
to such entity or individual’s successor, assignees, devisees, legatees, heirs,
administrators, executors, and grantees.

Fach reference to a Section or Article shall refer to the corresponding Section or
Article within this Plan.

The terms “herein,” “hereunder,” “hereof,” and “hereto” shall refer to this Plan in
its entirety.

Each caption or heading to an Article or Section in this Plan are for convenience of
reference only and shall not limit the construction or effect of the Plan.

This Plan is governed by federal law. The construction, interpretation, and
enforcement of this Plan shall be in accordance with the Bankruptcy Code,
Bankruptcy Rules, and unless preempted by federal law including orders of the
Bankruptcy Court, by applicable provisions of chapter 718, Florida Statutes.

Rules of Construction in 11 U.S.C. § 102 is expressly incorporated in this Plan.

Each time period stated in this Plan shall be computed in accordance with Federal
Rule of Bankruptcy Procedure 9006(a).

In the event of any inconsistency between this Plan and any Exhibit to this Plan,
the Disclosure Statement, or any other instrument or document created or executed
pursuant to this Plan, the Plan shall govern. In the event of an inconsistency between
this Plan and the Order Confirming this Plan, the Confirmation Order shall govern.

ARTICLE H
CLASSIFICATION OF CLAIMS AND INTERESTS

Excluding Administrative Expense Claims, Priority Tax Claims, and U.S. Trustee Fees, which
are unclassified pursuant to 11 U.S.C. § 1123(a)(1), all Claims and Interests are placed in Classes as
set forth below. A Claim or Interest is placed in a Class only to the extent such Claim or Interest falls
within the description of that Class. A Claim or Interest may be classified into two (2) or more Classes
to the extent such Claim or Interest falls withinthe description of such other Classes. A Claim or
Interest is entitled to distribution to the extent of its Allowed Claim which has not been paid, released,
or otherwise settled prior to the Effective Date.

2.) UNCLASSIFIED CLAIMS

The following Claims are unclassified. They are also Unimpaired Claims and are not
entitled to vote on the Plan.
2.1.1,

2.1.2,

2.1.3.

Case 19-10226-RAM Doc60_ Filed 05/06/19

Administrative Expense Claims
Priority Tax Claims

U.S. Trustee Fees

2.2 CLASSIFIED CLAIMS

Page 8 of 22

The following table assigns Claims and Interests into Classes by number for the
purpose of identification.

 

 

 

 

 

 

 

 

 

 

Class |2 8 Designation |: - 2.1 Impairment | Entitled'te Vote
Class 1 Secured Claim of Suntrust Bank/SBA Impaired | Yes
Class 2 General Unsecured Claims Impaired | Yes
Class 3 Contingent Unsecured Claims Unimpaired | No [Deemed accepted]
Class 4 | Equity Impaired | No
2.2.1. Unimpaired Classes that are deemed to have accepted the Plan under 11 U.S.C.
§ 1126(4), are not entitled to vote on the Plan:
2.2.1.8, Class 3 — Contingent Unsecured Claims [Claim #8]
2.2.2. Impaired Classes that are entitled to vote on the Plan:

2.2.2.8, Class 3 - General Unsecured Claims of: Internal Revenue Service [Claim
#4], National Office Furniture [Claim #1], Ditto Sales Inc. dba Versteel
[Claim #2], Unsecured Claim of FL Dept. of Revenue [Claim # 6, 7], Boulder
Industrial Supply, Inc. [Claim #9], Devon Int. Group, Inc. [Claim #3], Machado
Meyer, Zurich Shared Services, Cherryman Indust [Claim #11], National Office
Furniture, Inc. (unsecured portion); Suntrust (unsecured portion) [Claim #5];
Ningbo [Claim #12]; SVF Transal Park, Open Plan Systems

 
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 9 of 22

ARTICLE Ti] TREATMENT OF CLAIMS AND INTERESTS
3.1 TREATMENT OF UNCLASSIFIED CLAIMS

 

 

3.1.1, Administrative Expense Claims: Subject to the provisions of 11 U.S.C. §§ 330(a), 331,
and 503(b), each Allowed Administrative Expense Claim shall be paid in full, in Cash,
in such amount as incurred in the ordinary course of business and allowed by the
Bankruptcy Court, upon the later of the Effective Date or the date on which an order
approving payment of such Administrative Expense Claim becomes a Final Order.

312. Priority Tax Claims: Debtor estimates that the total claim amount for Priority Tax
Claims due on the Effective Date would be $143,505. As such, this disbursements
would be made under a Priority Tax Claim.

3.13. US. Trustee Fees: All fees required to be paid under 28 U.S.C. § 1930(a)(6) will be

timely paid, as they become due, until the case is closed. Any amount due as of the
Effective Date will be paid as an Administrative Expense Claim.

3.2 TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

 

Class 1: Secured Claim of Suntrust Bank, Claim #5. Class | is Impaired by the Plan.

Class 2: General Unsecured Claims. Class 2 consists of Allowed Claims numbered #1 (unsecured
portion); #2, #3; #5 (unsecured portion), #6 (unsecured portion); 7 (unsecured portion); 9 (unsecured
portion ) and the others not listed as either disputed, contingent or unliquidated in Debtor’s Schedule F.
This class shall receive 39% of their Allowed Claim amount. This class is impaired by the Plan and its
members are entitled to vote.

Class 3: Contingent Unsecured Claims. Class 3 consists of claim #8. Class 3 is Unimpaired by the Plan.

Class 4: Interest of Members of the Debtor, LLC. Class 4 consists of the claims of the members’ equity
interest in Debtor. Members of this class will not withdraw capital or receive Accumulated Adjustment
Account distributions. Members of this class will provide new value to the Debtor as necessary to fund the
Plan pursuant to the Cash Flow analysis attached to the Disclosure Statement. Class 4 is impaired.
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 10 of 22

32.1.

322.

323,

34.1.

3.4.2.

3.2 DISPUTED CLAIMS

Withholding Distribution: Notwithstanding any other provision of the Plan,
no payments or distributions provided under the Plan shall be made on
account of a Claim unless and until such Claim is allowed. To the extent a
disputed claim ultimately becomes allowed by a Final Order of the
Bankruptcy Court, distributions shall be made according to the provisions
of the Plan.

No Late Filed Claims Allowed: Any entity that failed to file a Proof of Claim
by the Claims Bar Date or was not otherwise permitted to file a proof of
claim after the applicable Claims Bar Date by a Final Order of the
Bankruptcy Court shall be barred from claiming against the debtor any
amounts in excess of the amounts listed in the Schedules as liquidated,
undisputed, or non-contingent, or a claim in different nature than the Claim

identified by the Schedules.

No Amendments to Claims: No amendment to a timely filed Proof of Claim
shall be allowed after the Claims Bar Date other than by the Debtor’s
consent. Any amended Proof of Claim filed after the Claims Bar Date
without the Debtor’s consent or Final Order of the Bankruptcy Court shall be
deemed disallowed without the need for further order of the Bankruptcy Court.

3.3 EXECUTORY CONTRACTS

Treatment of Executory Contracts and Unexpired Leases: On the Effective
Date, all executory contracts and unexpired leases will be deemed assumed
unless such executory contract or unexpired lease was previously rejected
by order of the Bankruptcy Court or the subject of a motion to reject filed on
or before the Effective Date.

Objections to Assumption, Rejection, or Cure: Any objection to the
assumption, rejection, or cure of an executory contract or unexpired lease
shall be filed in this case and served on the Debtor no later than fourteen
(14) days prior to the confirmation hearing.

3.5 PLAN FUNDING

The Debtor will fund the Plan with funds collected from its accounts receivables,
cash in hand on the Effective Date and general operations, including substantial changes
creating greater cash flow available for distributions as set forth in the Debtor’s Disclosure
Statement. The Debtor shall dedicate a portion of its operations and other receivables for
funding the plan such that sufficient funds for disbursement of all classified claims in
Classes 1 and 2 are available on the Effective Date.
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 11 of 22

ARTICLE IV
PROVISIONS GOVERNING VOTING AND CONFIRMATION

4.1 ACCEPTANCE OR REJECTION OF THE PLAN

4.1.1. Unimpaired Classes and Impaired Classes with No Distribution or Retention of
Property Under the Plan: Unimpaired Classes are deemed to have accepted the Plan
pursuant to 11 U.S.C. § 1126(f) and Impaired Classes that receive no distribution
under the Plan and do not retain any property under the Plan are deemed to have
rejected the Plan pursuant to 11 U.S.C. § 1126(g). Therefore, a holder of a Claim or
Interest in Classes 3 is not entitled to vote to accept or reject the Plan.

4.12, Impaired Classes Entitled to Vote: Only impaired Classes receiving distribution or
retaining property under the Plan are entitled to vote to accept or reject the Plan.
Therefore, holders of a Claim in Classes | and 2 are entitled to vote.

4.13. Acceptance by a Class: Without regard to the holders of Claims that voted to reject
the Plan or abstained from voting, all holders of Claims in a Class entitled to vote

would be deemed to have accepted the Plan under 11 U.S.C. § 1126(c), if both the
following requirements are met

i. The holders of at least two thirds in amount of the Allowed Claims within the
Class who have actually voted have voted to accept the Plan; and

ii. The holders of more than one-half of the number of the Allowed Claims
within the Class who have actually voted have voted to accept the Plan.

4.2 VOTING PROCEDURES

42.1, Execution of Ballots: Federal Rule of Bankruptcy Procedure 3018(c) governs the
execution of Ballots. Ballots are enclosed with the Plan for voting purposes. Completed
Ballots signed by a trustee, executor, administrator, guardian, attorney- in-fact, officers
of corporations, or other representative acting in a fiduciary or representative capacity
must indicate such capacity when signing. Ballot signatories must submit proper
evidence of his or her capacity at the Debtor’s request. Failure to do so may result in
the Ballot being deemed invalid or not counted.

422. Deadline for Voting and Delivery: The deadline for submitting Ballots for the
acceptance or rejection of the Plan is , 2019, at 5:00 pm. Eastern
Standard Time. All Ballots must be in the form provided and received at or before the
Voting Deadline and must be filed in this case. All Ballots must be delivered to:

Clerk of Bankruptcy Court
United States Courthouse
301 North Miami Avenue
Miami, Florida 33128

8
423.

424,

Case 19-10226-RAM Doc60 Filed 05/06/19 Page 12 of 22

With a copy to:

Aleida Martinez Molina, Esq.

Weiss Serota Helfman Cole & Bierman, P.L.
2525 Ponce de Leon Boulevard, Suite 700
Coral Gables, Florida 33134

Withdrawal of Ballots: A holder of a Claim that filed a Ballot may revoke the Ballot by
Notice of Withdrawal executed, delivered, and filed, to be received before the Voting
Deadline, in the same manner provided for execution, delivery, and filing of Ballots. A
holder of a Claim that filed a Notice of Withdrawal may later file a Ballot accepting or
rejecting the Plan subject to the voting procedures herein.

Defects and Irregularities in Ballots: All questions regarding the validity, form,
eligibility, acceptance, revocation, and withdrawal of Ballots will be determined by the
Debtor at its sole discretion. The Debtor reserves the right to reject any ballots not in
proper form. Any defects in the form and delivery of Ballots must be cured

on or before the voting deadline. All rejected Ballots, if any, will be indicated in the
Ballot Summary and will be provided with the Ballot Summary.

4.2.4.a, Improperiy executed ballots in contravention of Federal Rule of Bankruptcy
Procedure 3018(c) shall be rejected. .

4.2.4.b. Ballots that are not properly delivered shall be rejected.

42.4.c. Ballots that are not actually received prior to the Voting Deadline shall be
rejected.

4.2.4. A properly executed and timely delivered Ballot which does not indicate
whether the holder of the Claim has voted to accept or reject the Plan shall
be counted as a vote accepting the Plan.

42.4.e. A properly executed and timely delivered Ballot which indicates both
acceptance and rejection of the Plan shall be counted as a vote accepting the
Plan.

42.4f. A-vote may be disregarded if the Bankruptcy Court determines that the vote
was not cast in good faith or was not procured or solicited in good faith.

42.4.g. Ifmore than one properly executed and timely delivered ballot is filed by a
holder of a Claim, the later filed Ballot shall be deemed a revocation of the
earlier filed Ballot.
4.3.1.

43.2.

5.1.1.

5.1.2.

5.1.3.

5.1.4.

Case 19-10226-RAM Doc60 Filed 05/06/19 Page 13 of 22

4.3 CONFIRMATION

Standard for Confirmation: The Bankruptcy Court shall confirm this Plan only if it
finds that the Plan complies with the provisions of 11 U.S.C. § 1129(a) or (b). Among
other things, for this Plan to be confirmable under 11 U.S.C. § 1129(a), each Impaired
Class must accept the Plan. In the event an Impaired Class has not accepted the Plan,
the Plan may still be confirmed if: (a) at least one Impaired Class has accepted the Plan;
and (b) the Bankruptcy Court finds that the Plan does not unfairly discriminate and is
fair and equitable.

Conditions for Confirmation: In addition to the statutory requirements for confirmation,
the Plan and the Confirmation Order shali be in form and substance reasonably
acceptable to the Debtor.

ARTICLE_V: DISTRIBUTIONS

5.1 CASH DISTRIBUTIONS

Payment Procedure: Except otherwise provided in the Plan, all Cash distributions shall
be made by the Debtor to the holder of each Allowed Claim at the address on the
Schedules or Proof of Claim unless the Debtor has been notified of a change in address
or assignment of claim that provides a payment address different from the address
reflected in the Schedules or Proof of Claim. In the event of a discrepancy in the address
as reflected by the Schedules and a Proof of Claim filed by the holder of the Claim, the
payment shall be sent to the address as reflected in the Proof of Claim.

Method of Payment: Any Cash payment required to be paid under the Plan may be
made in Cash, by draft, check, wire transfer, or as otherwise provided in any relevant
agreement at the Debtor’s option.

Rounding: When a distribution to an Allowed Claim would otherwise result in payment
of a fraction of one cent the actual distribution shall be rounded up if the fraction is 2
or greater and rounded down if the fraction is less than 4.

Returned Payments: Any payment that is returned as undeliverable shall be held by the
Debtor in trust until it is notified of such holder’s current address. If the Debtor receives
notice of the current address within ninety (90), such returned distributions shall be
made to such holder at the current address. Any payment unclaimed after ninety (90)
days of the initial distribution of such payment will be deemed abandoned property
under 11 U.S.C. § 347(b) and any entitlement of the holder of such payment to receive
distributions under the Plan shall be extinguished.

5.2

10
5.2.1.

5.2.2,

5.2.3,

5.24,

5.2.9.

52.1,

Case 19-10226-RAM Doc60 Filed 05/06/19 Page 14 of 22

Unclaimed Payments: Any payment unclaimed for a period of ninety (90) days after
the date of distribution shall be deemed abandoned property under 11 U.S.C.
§ 347(b) and shall vest in the Debtor.

Distribution Withheld for Disputed Claims: No distributions shall be made on any
Claim that is disputed until a Final Order allowing such Claim is entered by the
Bankruptcy Court. The Debtor shali retain the estimated amount of disbursement for
such Claim in reserve until the resolution of any dispute. Disbursements in the amounts
as allowed by the Final Order of the Bankruptcy Court shall be made in cash within
ninety (90) days of the entry of such order unless otherwise provided in the order
allowing the claim or agreement of the parties.

Distribution Withheld for Claims with Disputes as to Holder: If any dispute arises as
to the identity of the holder who is entitled to receive distribution under an Allowed
Claim, the Debtor shall withhold distribution until the disposition of the dispute by
Final Order of the Bankruptcy Court or by written agreement among all interested parties.

Surplus Provision: The abandonment of property under 11 U.S.C. § 347(b) or the
disallowance of a disputed claim or allowance of a disputed claim in an amount less
than held in trust for the payment of such disputed claim shall vest in the Debtor.
No surplus distributions shall be made to holders of Allowed Claims.

Post-Petition Interest: Unless expressly provided in the Plan, the Confirmation
Order, or by agreement between the Debtor and a holder of an AHlowed Claim, post-
petition interest shall not accrue on account of any Claim.

5.3 RETENTION OF PROPERTY
Surrender of Property to Claim 8: The Debtor intends to abandon any intangible,

or tangible property in the possession of holder of Claim 8 upon confirmation of
the Plan.

il
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 15 of 22

ARTICLE VI
EFFECT OF CONFIRMATION

6.1 DISCHARGE OF THE DEBTOR

Pursuant to 11 U.S.C. § 1141(d)(1)(A), the Debtor shall be discharged of all debts that
arose prior to Confirmation Date, except for the obligations created by this Plan, upon confirmation
of the Plan.

6.2 REVESTING

Pursuant to 11 U.S.C. § 1141(b), on the Confirmation Date, all property of the Debtor and
its operations shall be released from the custody and jurisdiction of the Bankruptcy Court. ‘The
Debtor may operate its business and may use, acquire, and dispose of property without any
restrictions of the Bankruptcy Code or Bankruptcy Rules, subject only to the provisions of the
confirmed Plan.

6.3 BINDING EFFECT

The provisions of the Confirmed Plan shall be binding on all creditors, equity interest
holders, and the Debtor and their respective successors and assigns, regardless of whether a Claim
or Interest of such holder is Impaired under the Plan, accepts the Plan, or is entitled to a distribution
under the Plan. The obligations created in the Confirmed Plan replace those obligations to creditors
that existed prior to the Confirmation Date. If the obligations created under the Confirmed Plan
are not satisfied through performance of the Plan, such failure to perform creates a basis for the
Debtor to file an action for breach of contract.

6.4 TERM OF INJUNCTIONS OR STAYS

64.1. General Discharge Injunction: All persons who have held, hold, or may hold a
Claim or Interest from and after the Effective Date, will be permanently enjoined
from:

6.4.1.a. Commencing or continuing any action or proceeding of any kind on or
relating to any Claim or Interest that was or could have been asserted in
this Chapter 11 case against the Debtor, the Debtor’s property, or the
Debtor’s successors and assigns;

6.4.1.b., The enforcement, attachment, collection, or recovery by any manner of
a judgment, award, decree, or order against the Debtor, the Debtor’s
property, or the Debtor’s successors or assigns with respect to such
Claim or Interest;

6.4. Lc. Creating, perfecting, or enforcing any encumbrance of any kind against

the Debtor, the Debtor’s property, or the Debtor’s successors orassigns
with respect to such Claim or Interest;

12
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 16 of 22

64.1.4. Asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due to the Debtor or the Debtor’s successors and
assigns, or against the Debtor’s respective property with respect to such
Claim or Interest.

64.2. Bankruptcy Injunctions and Stays: Unless otherwise provided in the Confirmation
Order, all injunctions imposed under 11 U.S.C. §§ 105 and 362 shall remain in full
force and effect.

6.43, Injunction Against Interference with the Plan: After Confirmation Date, all holders
of Claims and Interests and other interested parties, including their agents,
directors, officers, principals, employees, successors, and assigns shall beenjoined

from taking any action to impede the implementation and consummation of the Plan
other than those actions authorized by the Bankruptcy Code.

6.5 EXCULPATION

65.1. Debtor’s Liability: The Debtor and its representatives shall be deemed to have
solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure.
The Debtor shall have no liability to any holder of any Claim or Interest or any
other person for any act or omission in connection with or arising out of this Chapter
11 case, the Plan, the Disclosure Statement, the solicitation of votes for and the
pursuit of confirmation of the Plan, or the administration of the Plan or the property
to be distributed under the Plan, except for fraud, willful misconduct, or gross
negligence as determined by the Bankruptcy Court. The Debtor shall be entitled to
rely upon the advice of counsel with respect to its duties and responsibilities under
the Plan.

65.2. Professionals’ Liability: Any professionals employed by the Debtor with respect to
this Chapter 11 case shall be deemed to have solicited acceptances of the Plan in
good faith and in compliance with the applicable provisions of the Bankruptcy
Code and Federal Rules of Bankruptcy Procedure. The case professionals shall
have no liability to any holder of any Claim or Interest or any other person for any
act or omission in connection with, or arising out of, this Chapter 11 case, the Plan,
the Disclosure Statement, the solicitation of votes for and the pursuit of
confirmation of the Plan, or the administration of the Plan or the property to be
distributed under the Plan, except for fraud, willful misconduct, or gross negligence
as determined by the Bankruptcy Court.

6.6 INDEMNIFICATION

The Debtor’s obligations under any pre-petition agreement to indemnify any person with
respect to Claims arising prior to the Confirmation Date will be deemed and treated as executory
contracts only to the extent such claim is insured under the Debtor’s general liability policies.

13
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 17 of 22

6.7 CAUSES OF ACTION

As of the Effective Date, all estate causes of action shall be retained by the Debtor provided.
The Debtor has not identified any avoidable transfers and does not believe any exists. The Debtor
does not intend to pursue preference, fraudulent conveyance, or other avoidance actions.

BREACH AND REMEDIES

If the Debtor fails to make any payment, or to perform any other obligation under the
Confirmed Plan for more than ten (10) days after the time specified in the Plan for such
performance, any member of an affected class may serve upon the Debtor and the Debtor’s counsel
a written notice of default. If the Debtor fails to cure the default, to obtain an extension of time fo

cure the default, or to file a motion with the Court for a determination that no default has occurred,
within thirty (30) days after the date of service of the notice of default, the Debtor is in material
breach under the Plan. Upon material breach, any member of an affected class may pursue its
lawful remedies to enforce and collect the Debtor’s pre-confirmation obligations.

ARTICLE VIL MISCELLANEOUS PROVISIONS

MODIFICATION AND REVOCATION

The Debtor reserves the right to modify the Plan in accordance with 11 U.S.C. § 1127, if
for any reason the Plan cannot be consummated after the Confirmation. The Debtor reserves the
right to revoke and withdraw the Plan any time prior to the Confirmation.

AUTHORITY TO EXECUTE FURTHER DOCUMENTS

 

The Debtor shall be authorized to execute, deliver, file, and/or record such documents,
contracts, releases, and other agreements as necessary to effectuate the terms of the Plan.

SUBSTANTIAL CONSUMMATION OF THE PLAN

The Debtor believes that the Plan will be substantially consumed on or as soon as
reasonably practicable after the Effective Date.

SEVERABILITY

If any provision of the Plan is determined to be unenforceable, the determination will not
in any way limit the enforceability and the operative effect of any other provision of the Plan.

14
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 18 of 22

NOTICES

Any notice to the Debtor shall be in writing, and be deemed delivered upon actual receipt
by the Debtor’s counsel and shall be sent via Certified U.S. mail, facsimile, or email to:

Aleida Martinez Molima, Esq.

Weiss Serota Helfman Cole & Bierman, P.L.
2525 Ponce de Leon Boulevard, Suite 700
Coral Gables, Florida 33134

Fax: 305-854-2323

E-mail: amartinez(@wsh-law.com

 

GOVERNING LAW

To the extent state law applies to the Plan to govern the rights, duties, and obligations
arising under the Plan, such rights duties and obligations shall be governed, construed, and
enforced in accordance with the laws of the State of Florida.

COMPUTING TIME

Federal Rule of Bankruptcy Procedure 9006 shall govern the computation of any time or
extension of time under the Plan.

ADMISSIONS

Nothing contained in this Disclosure Statement shall be deemed an admission of the Debtor
or be used as evidence against the Debtor or its successors, assignees, or agents.

POST-PETITION INTEREST

Unless expressly provided in the Plan, the Confirmation Order, or any contract, instrument,
release, settlement, or other agreement entered into in connection with the Plan or required by
applicable law, post-petition interest shall not accrue on or after the Petition Date on the account
of any Claim.

RETENTION OF JURISDICTION BY THE BANKRUPTCY COURT

 

The Bankruptcy Court shall retain jurisdiction over these proceedings after the
Confirmation Date of this Plan until the entry of the final decree pursuant to Federal Rule of
Bankruptcy Procedure 3022 for the following purposes:

1. To enable the Debtor to consummate the Plan and any amended or modified Plan and to
resolve any disputes arising with respect thereto;

15
10.

11.

12,

13.

14.

15,

16.

17.

Case 19-10226-RAM Doc60 Filed 05/06/19 Page 19 of 22

To enable the Debtor to prosecute any and all proceedings that it may bring prior to the
entry of the Confirmation Order;

To determine all controversies relating to or concerning the classification, subordination,
allowance, valuation, or satisfaction of Claims;

To liquidate or estimate for purposes of allowance all contested, contingent, or
unliquidated Claims;

To determine the validity, extent, and priority of all liens, if any, against the property of
the estate;

To determine all assertions of an ownership interest in, the value of, or title to, any
property of the estate;

To determine all applications for compensation and reimbursement and objections to
Administrative Claims;

To determine all adversary proceedings, contested or litigation matters brought before the
Bankruptcy Court and any and all claims or causes of action asserted by the Debtor;

Without limiting the generality of the preceding paragraph, to determine any avoidance
action brought by the Debtor;

To determine all controversies arising out of any purchase, sale, or contract made or
undertaken by the Debtor prior to the Confirmation Date;

To enforce all agreements assumed, if any, and to recover all property of the estate,
wherever located;

To determine any tax liability of the estate in connection with the Plan, actions taken,
distributions, or transfers made thereunder;

To enforce any and all releases and injunctions created pursuant to the terms of the Plan;

To modify the Plan or to remedy any defect or omission or reconcile any inconsistencies
in the Plan either before or after the entry of the Confirmation Order,

To hear and determine all controversies, suits, and disputes that may arise in connection
with the interpretation or enforcement of the Plan;

To make such orders as are necessary or appropriate to carry out the provisions of the
Plan: and

‘To enter a Final Decree pursuant to Bankruptcy Rule 3022.

16
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 20 of 22

SAVINGS CLAUSE

Any minor defect or inconsistency in the Plan may be corrected or amended by the
Confirmation Order.

After the Effective Date, the Debtor may, with approval of the Bankruptcy Court, remedy
any defect or omission or reconcile any inconsistencies in the Plan or in the Confirmation Order
in such manner as may be necessary to carry out the purpose and effect of the Plan, so long as such
remedy does not materially and adversely affect the interests of the creditors.

17
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 21 of 22

SCHEDULE A
BALLOT
Case 19-10226-RAM Doc60 Filed 05/06/19 Page 22 of 22

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

In re:
OFFICE BARGAIN CENTER 2011, LLC, Case No. 19-10226-RAM
Chapter 11

Debtor,

/

BALLOT AND DEADLINE FOR FILING BALLOT ACCEPTING OR REJECTING PLAN

TO HAVE YOUR VOTE COUNT YOU MUST COMPLETE AND RETURN THIS BALLOT
BY THE DEADLINE INDICATED BELOW [AS SET PURSUANT TO LOCAL RULE 3018-

1(B)]

The plan filed by Office Bargain Center 2011 LLC, can be confirmed by the court and thereby
made binding on you if it is accepted by the holders of two-thirds in amount and more than one-
half in number of claims in each class and the holders of two-thirds in amount of equity security
interests in each class voting on the plan. In the event the requisite acceptances are not obtained,
the court may nevertheless confirm the plan if the court finds that the plan accords fair and
equitable treatment to the class rejecting it.

This ballot is for creditor (insert name) for the following type of claim
placed in the indicated class in the indicated amount:

 

 

 

TYPE OF CLAIM CLASS IN PLAN AMOUNT OF CLAIM
(3 Secured Class 1 $
C] Unsecured Class 2 $

 

 

 

 

 

The undersigned [] Accepts (1) Rejects the plan for reorganization of the above-named debtor.

 

 

Signed: Print Name:
Address: Phone: Date: _
OO CFILE THIS BALLOT ON OR BEFORE OOU

with: Clerk of Bankruptcy Court
301 North Miami Avenue, Miami, Florida 33128

If you have more than one type of claim against this debtor, separate ballots
must be filed and you should receive a ballot for each type of claim eligible to
vote. Contact the plan proponent regarding incorrect or insufficient ballot(s).
